UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                            )
DISTRICT HOSPITAL PARTNERS, L.P.,           )
     d/b/a The George Washington University )
     Hospital, et al.                       )
                                            )
            Plaintiffs,                     )
                                            )
            v.                              )                  Civil Action No. 11-0116 (ESH)
                                            )
KATHLEEN SEBELIUS,                          )
     Secretary, Department of Health and    )
     Human Services                         )
                                            )
            Defendant.                      )
                                            )

                          MEMORANDUM OPINION AND ORDER

       Before this Court are plaintiffs’ motions to compel the Secretary to complete the

administrative record by including six classes of materials, and to stay the briefing of the parties’

cross-motions for summary judgment. For the reasons stated herein, the motion to compel is

granted in part with regard to the public comment submitted by the Federation of American

Hospitals and the February 13, 2003 Outlier Correction Interim Final Rule, and the motion to

stay is denied as moot.

                                         BACKGROUND

       Plaintiffs, who own and operate 186 hospitals that participate in the Medicare program,

sued the Secretary of the Department of Health and Human Services (“Secretary”) in her official

capacity, alleging that her methodology for setting thresholds for outlier payments to their

hospitals, under the Medicare Act, 42 U.S.C. § 1395 et seq., was arbitrary and capricious for the

Inpatient Prospective Payment System (“IPPS”) rules for federal fiscal years (“FFYs”) 2004,

2005, and 2006. (See Mem. Op., July 5, 2011 [Dkt. No. 14] at 1.) The factual and procedural
history of this case is laid out in this Court’s earlier Memorandum Opinions, and it need not be

repeated here. (See id. at 6-7; see also Mem. Op. and Order, Sept. 10, 2013 [Dkt. No. 111] at 2-

5.)

       Plaintiffs seek to compel the Secretary to include in the administrative records the

following materials:

           1. Other than those already designated, the complete and “trimmed” version
              of all MedPAR files (such as the FFYs 2000 and 2001 MedPAR files),
              Impact files, and other data files (including HCRIS files) before the
              Secretary when she established the outlier thresholds for FFYs 2004-2006;
           2. All public comments received by the Secretary addressing the outlier
              thresholds for FFYs 2004-2006, including the Federation of American
              Hospitals’ FFY 2004 comment seeking a threshold of $25,375 for that
              FFY, or other evidence confirming that she properly considered all such
              comments during the Rulemakings;
           3. The data used by the Secretary to “approximate” the CCRs from
              tentatively-settled hospital cost reports for the purpose of setting the FFY
              2004 threshold;
           4. All data used by HCDI, the Secretary’s contractor, to develop the outlier
              thresholds for FFYs 2004-2006 on the Secretary’s behalf, or other
              evidence describing such data and the results of HCDI’s analysis of such
              data;
           5. The Secretary’s Outlier Correction Interim Final Rule (“IFR”) received by
              the Office of Management and Budget for review on February 12, 2003,
              and all non-privileged communications between the Secretary and OMB
              relating to the outlier thresholds for FFYs 2004-2006; and
           6. The March 11, 2003 testimony of then CMS Administrator Thomas
              Scully, to Congress regarding outlier payments.

(Pls.’ Mot. to Compel Def. to Complete the Admin. Rs. (“Mot.”), May 22, 2013 [Dkt. No. 97] at

3.) In addition, plaintiffs seek to compel the Secretary to produce a log of documents she has

withheld on the grounds of privilege. (Id. at 39-42.) The Court first addresses several

overarching legal issues, and then it will consider each of the above classes of materials that

plaintiffs seek to compel.




                                                 2
                                            ANALYSIS

I.     LEGAL STANDARD

       The statutory framework governing this case is set forth in this Court’s July 5, 2011

Memorandum Opinion, and the law governing this motion is presented in detail in a companion

case. See Banner Health v. Sebelius, -- F. Supp. 2d. --, 2013 WL 2112169 (D.D.C. May 16,

2013) (“Banner Health I”), reconsideration granted in part, 10-cv-1638, Dkt. No. 96 (D.D.C.

July 30, 2013) (“Banner Health II”). Therefore, this Court will only summarize the governing

principles of law.

       Judicial review of plaintiffs' claims under the Medicare Act rests on 42 U.S.C. §

1395oo(f)(1), which incorporates the Administrative Procedure Act (“APA”). See 42 U.S.C. §

1395oo(f)(1) (“Such action[s] . . . shall be tried pursuant to the applicable provisions under

chapter 7 of Title 5.”). Review of agency rulemakings under the APA requires a court to

“review the whole record or those parts of it cited by a party.” 5 U.S.C. § 706. “The ‘whole’

administrative record . . . consists of all documents and materials directly or indirectly

considered by agency decision-makers and includes evidence contrary to the agency's position.”

Stainback v. Sec’y of Navy, 520 F. Supp. 2d 181, 185 (D.D.C. 2007) (internal quotation marks

omitted). “If a court is to review an agency’s action fairly, it should have before it neither more

nor less information than did the agency when it made its decision.” Walter O. Boswell Mem’l

Hosp. v. Heckler, 749 F.2d 788, 792 (D.C. Cir. 1984).

       “[A]n agency is entitled to a strong presumption of regularity that it properly designated

the administrative record.” Pac. Shores Subdivision, Cal. Water Dist. v. U.S. Army Corps of

Eng’rs, 448 F. Supp. 2d 1, 5 (D.D.C. 2006). Thus, “[s]upplementation of the administrative

record is the exception, not the rule.” Id. Nonetheless, an “agency may not skew the record by



                                                  3
excluding unfavorable information but must produce the full record that was before the agency at

the time the decision was made.” Blue Ocean Inst. v. Gutierrez, 503 F. Supp. 2d 366, 369

(D.D.C. 2007). Nor may an agency exclude information simply because it did not rely on it for

its final decision. Banner Health I, 2013 WL 2112169, at *9.

       “An administrative record may be ‘supplemented’ in one of two ways – either by (1)

including evidence that should have been properly a part of the administrative record but was

excluded by the agency, or (2) adding extra-judicial evidence that was not initially before the

agency but the party believes should nonetheless be included in the administrative record.”

WildEarth Guardians v. Salazar, 670 F. Supp. 2d 1, 5 n.4 (D.D.C. 2009). Here, plaintiffs only

seek supplementation on the first ground – that evidence before the decision maker at the time of

the decisions has been excluded from the record. (Pls.’ Reply to Def.’s Opp’n to Pls.’ Mot. to

Compel (“Reply”), July 18, 2013 [Dkt. No. 103] at 2.)

       Supplementation on this ground is appropriate only under three “unusual circumstances”:

“(1) if the agency deliberately or negligently excluded documents that may have been adverse to

its decision, (2) if background information was needed to determine whether the agency

considered all the relevant factors, or (3) if the agency failed to explain administrative action so

as to frustrate judicial review.” See City of Dania Beach v. F.A.A., 628 F.3d 581, 590 (D.C. Cir.

2010) (internal quotation marks and citations omitted). Further, to rebut the presumption of

regularity, parties seeking supplementation must also introduce non-speculative, concrete

evidence to support their belief that the specific documents allegedly missing from the

administrative record were directly or indirectly considered by the actual decision makers

involved in the challenged agency action. See WildEarth Guardians, 670 F. Supp. 2d at 5; see

also Banner Health I, 2013 WL 2112169, at *10. In this regard, the parties seeking



                                                  4
supplementation “must identify the materials allegedly omitted from the record with sufficient

specificity, as opposed to merely proffering broad categories of documents and data that are

‘likely’ to exist as a result of other documents that are included in the administrative record.”

Banner Health I, 2013 WL 2112169, at *10.

II.    DISCUSSION

       A.      GENERAL ISSUES

       Before turning to the specific requests, the Court must address several general arguments

raised by the parties.

               1.        Timeliness of the Motion

       The Secretary first argues that plaintiffs’ motion to compel is untimely because the

plaintiffs waited until mid-way through summary judgment briefing to file their motion.

(Secretary’s Opp’n to Pls.’ Mot. to Compel (“Opp’n”), June 20, 2013 [Dkt. No. 102] at 12-13.)

Although plaintiffs’ filing of their motion to compel after they filed their cross-motion for

summary judgment (which cites to several of the documents at issue in their motion to compel) is

somewhat perplexing, any late filing of this motion was harmless, and thus, the Secretary’s

argument that the motion should be denied in full as untimely is rejected.

               2.        Duty to Confer

       The Secretary also argues that six of plaintiffs’ requests within their motion to compel

should be denied because plaintiffs failed to confer with the Secretary regarding those requests in

accordance with Local Civil Rule 7(m). (Opp’n at 11-12.) In particular, the Secretary points out

that plaintiffs did apprise the Secretary of their intent to compel production of the six classes of

materials, but failed to confer with the Secretary regarding their intent to seek to compel the

Secretary to (1) “provide further information about documents the Secretary has not been able to



                                                  5
locate;” (2) “‘reconstitute’ the administrative record for the fiscal year 2004 fixed loss threshold

determination;” (3) create a privilege log; (4) produce “data employed in formulating proposed

rules;” (5) produce “underlying source material used to generate other data;” and (6) produce

“data supposedly provided to the Secretary by the Office of Management and Budget or by

‘CMS actuaries.’” (Opp’n at 12; see also e-mail from Robert L. Roth to James Luh, May 20,

2013 [Dkt. No. 102-1] (listing documents plaintiffs would seek in their motion to compel).)

       In reply, plaintiffs admit that they did not discuss the specifics with the Secretary of every

request prior to their filing of the motion. (Reply at 24-25.) Nonetheless, plaintiffs urge the

Court to consider the motion as to those requests, arguing, inter alia, that Local Rule 7(m) does

not require that “every detail of every specific request contained within a nondispositive motion

be discussed in its entirety with opposing counsel” and that, in any event, the Secretary was in

fact on notice of plaintiffs’ belief that the materials now sought belong in the administrative

records. (Id. at 24-25 & n.26.)

       Local Civil Rule 7(m) states that “[b]efore filing any nondispositive motion in a civil

action, counsel shall discuss the anticipated motion with opposing counsel . . . in a good-faith

effort to determine whether there is any opposition to the relief sought and, if there is opposition,

to narrow the areas of disagreement.” L. Civ. R. 7(m). The rule requires that the parties “try[] in

good faith to achieve its objectives,” which means they must take “real steps to confer.” U.S. ex

rel. K & R Ltd. P’ship v. Mass. Hous. Fin. Agency, 456 F. Supp. 2d 46, 52 (D.D.C. 2006), aff'd,

530 F.3d 980 (D.C. Cir. 2008). It therefore serves the important salutary purpose of

“promot[ing] the resolution of as many litigation disputes as possible without court intervention,

or at least . . . forc[ing] the parties to narrow the issues that must be brought to the court.”

Ellipso, Inc. v. Mann, 460 F. Supp. 2d 99, 102 (D.D.C. 2006). Failure to comply with the rule



                                                   6
may result in a denial of the motion. See id.; see also U.S. ex rel. K& R Ltd. P’ship, 456 F. Supp.

2d at 52.

       Although some of plaintiffs’ requests have, or should have, been known to the Secretary

for some time, the Court is concerned by plaintiffs’ lack of candor in providing full notice to the

Secretary of exactly what they intended to compel. Considering the lengthy and voluminous

history of this case and the well-established rule that motions to compel must identify the

materials sought to be compelled with “sufficient specificity,” Banner Health I, 2013 WL

2112169, at *10, the function of the Rule 7(m) to “narrow the issues that must be brought to the

court,” Ellipso, 460 F. Supp. 2d at 102, is particularly important here.

       That the Secretary would have opposed all of the undisclosed requests (Reply at 24) is

beside the point. The purpose of the Rule is to “promote,” not “ensure,” the resolution of as

many issues as possible without court intervention. See Ellipso, 460 F. Supp. 2d at 102; cf.

United States v. Sci. Applications Int'l Corp., 555 F. Supp. 2d 40, 47 (D.D.C. 2008) (“The fact

that [the defendant] believed ‘that the government would not be willing to resolve the problems

. . . short of this Court's intervention’ does not change the fact that it was under an obligation to

make a ‘good faith effort . . . to narrow the areas of disagreement.’”). Likewise, that plaintiffs

fully complied with Rule 7(m) for a significant portion of their motion to compel does not save

those requests for which they did not comply. The Rule cannot function to “narrow the issues

that must be brought to the court” if parties do not confer as to all of the issues they plan to raise.

See Abbott GmbH & Co. KG v. Yeda Research & Dev., Co., 576 F. Supp. 2d 44, 48 (D.D.C.

2008) (finding that defendant’s failure to provide detail on scope of motion to exclude “ma[de] it




                                                   7
difficult, if not impossible, for the parties to engage in fruitful discussions” to “narrow the

issues”); Ellipso, 460 F. Supp. 2d at 102.1

        Thus, the Court concludes that plaintiffs’ counsel should have conferred with the

Secretary pursuant to Rule 7(m) regarding the additional forms relief plaintiffs would seek

through their motion to compel. Accordingly, plaintiffs’ motion as to those additional requests is

denied as violating both the spirit and text of the Local Civil Rule 7(m).2

                3.      Presumption of Regularity

        Plaintiffs repeatedly assert that supplementation of the administrative records with the

requested materials is appropriate – indeed, required – because they have rebutted the

presumption of regularity for the administrative records. (See, e.g., Mot. at 10-11, 25-26, 27, 28,

47; Reply at 1-6, 8, 15, 23.) In addition, plaintiffs seek a general order from this Court

compelling the Secretary to “complete” the FFYs 2004-2006 administrative records by including

“[a]ll [m]aterials [n]ecessary to [p]ermit [m]eaningful [j]udicial [r]eview” of the outlier threshold

determinations. (Mot. at 23; see also id. at 38 (requesting order compelling Secretary to

“produce the full [administrative records] for FFYs 2004-2006”).) Contrary to plaintiffs’ belief,



        1
          This is not to say parties must discuss every detail of a forthcoming non-dispositive motion
during a Rule 7(m) conference, but rather that the issues discussed must fairly encompass all issues
ultimately raised in the motion, such that the parties have a genuine opportunity to resolve or narrow the
issues brought to the court.
        2
           The Court, however, does not deny plaintiffs’ request for a privilege log on this ground. In its
September 10, 2013 Memorandum Opinion, the Court withheld judgment on the merits of plaintiffs’
request for a privilege log until its consideration of the motion to compel. (See 9/10/13 Mem. Op. and
Order [Dkt. No. 111] at 11-12 & n.4.) In accordance with that decision, the Court will consider plaintiffs’
request for a privilege log on the merits, despite plaintiffs’ failure to comply with Local Civil 7(m). See
infra at 24-25.
         The Court also notes that even if plaintiffs had complied with Local Civil Rule 7(m), it would
deny those requests on the merits. Plaintiffs’ requests either seek further discovery (which has been
closed), underspecified or speculative materials, or raw data unnecessary for effective judicial review, and
plaintiffs have failed to demonstrate the “unusual circumstances” required for supplementation of an
administrative record.

                                                     8
they have not rebutted the presumption of regularity, and thus, the Court denies plaintiffs’

general request.

       Plaintiffs first recycle their previously rejected argument that Magistrate Judge Robinson

has already found that the presumption of regularity had been rebutted. (See Mot. at 10-11.) As

this Court noted in its September 10, 2013 Memorandum Opinion, the magistrate judge

expressly rejected that position during a March 13, 2013 hearing. (See 9/10/13 Mem. Op. and

Order [Dkt. No. 111] at 6 n.1 (citing 3/13/13 Mot. Hr’g Tr. at 38 (“[T]he Court has made no

finding that the record which was filed by the Defendant is incomplete, and the Court has made

no finding with respect to whether or not any presumption of completeness is or is not warranted.

The Court’s findings concerned only the very narrow matter which this Court was asked to

address, and that is whether there was a basis upon which to allow discovery as to whether or not

the administrative record is complete.”).) See also Banner Health I, 2013 WL 2112169, at *14

(“[T]he record in District Hospital Partners reveals that Magistrate Judge Robinson did not, in

fact, make any determination that the administrative record filed by the Secretary in that case is

incomplete . . . . Nor has Magistrate Judge Robinson found that the District Hospital Partners

plaintiffs have defeated the presumption of regularity with respect to the administrative records

for any of the rulemakings at issue in that case.”).

       Plaintiffs’ arguments that this Court should find that the presumption of regularity has

been rebutted fare no better. Of course, the presumption of regularity “is just that – a

presumption – and may be overcome.” See Fund for Animals v. Williams, 245 F. Supp. 2d 49,

57 (D.D.C. 2003), vacated on other grounds sub nom. Fund for Animals v. Hogan, 428 F.3d

1059 (D.C. Cir. 2005). Plaintiffs assert that the presumption is overcome here because the

Secretary “has indisputably failed to produce the complete [administrative records] for FFYs



                                                  9
2004-2006 and has also refused to certify that all records, data or other materials before the

Secretary when she set the outlier thresholds for those FFYs by rulemaking have been

produced.” (Mot. at 27.) However, these arguments are insufficient to overcome the

presumption of regularity in this case.

        First, the only administrative record that is “indisputably” incomplete is that for FFY

2004, which the Secretary has designated as a “partial administrative record” and for which an

unidentifiable number of public comments remain missing. (Opp’n at 18-21.) However,

plaintiffs have not pointed to any evidence that the Secretary failed to act with due diligence in

searching for the missing comments or has otherwise improperly omitted comments. Moreover,

plaintiffs have failed to demonstrate that the loss of these comments necessarily renders the

record so bear as to make effective judicial review impossible. See Banner Health I, 2013 WL

2112169, at *13.3 And, even more importantly, plaintiffs provide no authority for the

proposition that the Secretary’s acknowledged loss of some public comments from one year in a

massive administrative record covering three years constitutes grounds for jettisoning the

presumption of regularity. See id. (declining to rebut the presumption of regularity on account of

missing comments in FFY 2004 IPPS administrative record).

        Nor do plaintiffs provide authority for the proposition that the Secretary’s failure to

“certify” that she has filed a complete administrative record defeats the presumption of

regularity. Indeed, courts have consistently held the opposite. See id. at *11 (denying the claim

that a “purportedly inadequately worded certification – or even the complete absence of a

certification – defeats the presumption of regularity”); cf. Ravulapalli v. Napolitano, 840 F.

        3
          Plaintiffs assertion that, because the Secretary could not find all of the comments submitted as
part of the FFY 2004 IPPS rulemaking process, this Court “should draw the reasonable inference that the
Secretary did not in fact properly consider all public comments relating to her FFY 2004 rulemaking”
(Mot. at 29) lacks any basis in the record. The Secretary’s loss of comments does not support any
inference that the Secretary failed to consider those comments in the first instance. See infra at 15.

                                                    10
Supp. 2d 200, 206 (D.D.C. 2012) (“The lack of certification, without more, certainly does not

rise to the level of ‘clear evidence’ necessary to overcome the presumption of regularity.”).

       Accordingly, plaintiffs have not rebutted the presumption of regularity, nor will the Court

compel the Secretary to “complete” the record by adding any and all documents necessary to

permit meaningful judicial review. See Banner Health I, 2013 WL 2112169, at *14. Plaintiffs

must instead proceed under the narrowly-defined exceptions to the general prohibition against

supplementation of the administrative record for each requested class of materials. See City of

Dania Beach, 628 F.3d at 590.

       B.      MATERIALS PLAINTIFFS SEEK TO COMPEL

               1.      Data Files

       Plaintiffs seek to compel the Secretary to produce several different data files as part of

the FFY 2004 administrative record. “[D]ata files and data analysis considered during agency

rulemaking are necessarily subject to the same standards governing supplementation of the

administrative record as reports, draft rules, or any other item of information.” Banner Health I,

2013 WL 2112169, at *21. Thus, plaintiffs must both demonstrate with “concrete evidence” that

the data sought were actually considered by the Secretary and identify that data with “sufficient

specificity.” Id. Moreover, plaintiffs' bare desire to replicate each calculation contained within

the Secretary’s analysis – without more – will not suffice to justify supplementation, as “[t]here

is no general requirement that the [Secretary] include in the record the data underlying each

factor” considered in its decision. See Todd v. Campbell, 446 F. Supp. 149, 152 (D.D.C. 1978).

Additionally, plaintiffs must – as always – demonstrate the presence of one or more of the three

“unusual circumstances” necessary to justify supplementation. See City of Dania Beach, 628




                                                11
F.3d at 590. With these principles in mind, the Court turns to plaintiffs’ three distinct requests

for data files.

        First, plaintiffs seek to compel the Secretary to produce the FFYs 2000 and 2001

MedPAR data files. (Mot. at 29.) The Secretary’s Rule 30(b)(6) designee, Tzvi Hefter, stated

that the Secretary used the FFY 2000 MedPAR data file to determine the FFY 2004 outlier

threshold. (See Tzvi Hefter Dep. Tr. (“Hefter Dep.”), Nov. 1, 2012 [Dkt. 84-1] at 15.) Similarly,

Mr. Hefter stated that the Secretary used the FFY 2001 MedPAR to calculate the outlier

threshold in the FFY 2004 IPPS proposed rule, and the Secretary now concedes that the data had

been used to “calculate the inflation factors employed for the fiscal year 2004 fixed loss

threshold determination.” (Id. at 61-62.) Thus, there is no doubt that the Secretary utilized the

FFYs 2000 and 2001 MedPAR data as part of the FFY 2004 IPPS rulemaking process.

        Nonetheless, the Secretary correctly argues that she need not produce the FFYs 2000 and

2001 MedPAR files because she “is not required to include in the administrative records . . . the

underlying source data used . . . to generate the inflation adjustments employed in the [her]

projections.” (Opp’n at 35.) Generally, “the Court does not need to examine the raw data in

order to determine whether or not the [Secretary’s] decision was arbitrary and capricious or

otherwise not in accordance with law,” Todd, 446 F. Supp. at 152, and “requiring an agency to

produce source data upon source data so that its analysis can be replicated in minute detail would

appear, in most instances, to exceed the bounds of arbitrary and capricious review.” Banner

Health I, 2013 WL 2112169, at *21. In this case, although plaintiffs have demonstrated that the

Secretary did indeed utilize the FFYs 2000 and 2001 MedPAR data to calculate inflation factors

for the FFY 2004 IPPS Final Rule, they have not demonstrated in what way the raw data is

necessary for this Court’s review of the outlier threshold determination. Accordingly, the Court



                                                 12
will not require the Secretary to supplement the FFY 2004 administrative record with the FFYs

2000 and 2001 MedPAR files.

       Plaintiffs also seek the inclusion of “trimmed” versions of those MedPAR data files the

Secretary has already included in the FFYs 2004-2006 administrative records. (See Mot. at 30-

31.) During his deposition, Mr. Hefter testified that the Secretary would “clean[]” the MedPAR

data before calculating outlier thresholds, and that this process of “cleaning of the data isn’t

specifically addressed in the rule itself.” (Hefter Dep. at 126-27.) Plaintiffs argue that Mr.

Hefter’s testimony as to “cleaning” or “trimming” data indisputably demonstrates that the

Secretary, by producing “un-trimmed” MedPAR files, provided data that “irrefutably was not the

data that was ‘before the decision makers with respect to the challenged rulemakings,’” because

it is impermissibly over-inclusive. (Mot. at 30; Reply at 12.) They explain: “Simply put, while

the data produced in the records includes data that the Secretary drew from to calculate the

thresholds at issue, it was not the actual data subsets that the Secretary incorporated into her

calculations, formulas, and algorithms for this purpose.” (Mot. at 30.)

       Plaintiffs misrepresent Mr. Hefter’s testimony. His testimony actually clarifies that the

process of “trimming” involved neither the modification of the MedPAR files currently in the

administrative record, nor the creation of new MedPAR files not in the record. (See Hefter Dep.

at 149 (“[T]he file doesn’t change. We don’t change the data.”) Instead, it is merely a

description of an analytical process that excludes certain data points from the ultimate analysis

without expunging them from the data set. (See id. at 160.) Indeed, Mr. Hefter stated explicitly

that “[t]he MedPAR file is . . . the file that we gave to you. That entire file is used in a data run.

In that data run certain elements are pulled from that. But the data file that you were presented is

the data that was before the decision maker.” (Id. at 53-54.)



                                                  13
        Considering Mr. Hefter’s clarifications about the “trimming” process, plaintiffs fail to

provide any non-speculative basis for a finding that distinct, smaller “trimmed” versions of

MedPAR files in fact exist. Accordingly, as held in Banner Health I, 2013 WL 2112169, at *24,

plaintiffs’ request to supplement the record with “trimmed” MedPAR files will be denied.4

        Plaintiffs also seek to compel the Secretary to produce “Impact files, and other data files

. . . before the Secretary when she established the outlier thresholds for FFYs 2004-2006.” (Mot.

at 3.) This generic request fails for two reasons. First, plaintiffs fail to identify with any

specificity the data they request, but instead, they rely only on the generic – and circular –

argument that the Secretary must provide all data “before” her when she made her threshold

determinations. See Banner Health I, 2013 WL 2112169, at *14. Second, even assuming

plaintiffs had identified specific data sets, they do not (nor have they attempted to) demonstrate

the existence of any “unusual circumstances” justifying supplementation. See City of Dania

Beach, 628 F.3d at 590.

                2.      Public Comments

        Plaintiffs next seek to compel the Secretary to produce “all public comments” submitted

as part of the FFY 2004 IPPS rulemaking proceedings. (Mot. at 28.) On October 31, 2011, the

Secretary admitted that she was had been unable to locate three boxes of public comments

received for the FFY 2004 IPPS rulemaking process and therefore filed only a partial

administrative record for the FFY 2004 threshold determinations. (See Def.’s Notice of Filing

Admin. R., Oct. 31, 2011 [Dkt. No. 30]; see also Decl. of Jim Wickliffe, Oct. 28, 2011 [Dkt. No.

30-1].) The parties now debate precisely how many public comments for the FFY 2004 IPPS

rulemaking the Secretary has been unable to find, as well as how many of those public comments

        4
           Plaintiffs’ argument for “trimmed” MedPAR data files also fails for the more fundamental
reason that the Secretary was not required to include MedPAR files in the administrative record in the
first instance. See supra at 12-13.

                                                   14
need to be part of an administrative record relating to the outlier threshold determination. (See

Mot. at 28; Opp’n at 20-21.)

        Despite the Secretary’s concession that she considered at least one of the lost comments

when making her FFY 2004 outlier threshold determination (Opp’n at 19-20), plaintiffs have

failed to demonstrate any “unusual circumstances” to require the Court to compel the Secretary

to engage in the useless task of producing what she appears not to be able to locate. Plaintiffs do

not question the Secretary’s efforts to find these comments. (See 6/22/12 Status Hr’g Tr. [Dkt.

No. 81] at 12 (“[W]e now know definitively that the Secretary has tried with a fair amount of

diligence to produce all the comments and hasn’t been able to do that.”).) Likewise, plaintiffs

have not pointed to any evidence – beyond the missing comments themselves – that the

Secretary has improperly omitted comments because of their adversity to her decision.5 Nor

have plaintiffs provided any evidence to support their assertion (Mot. at 28) that the loss of these

comments renders the record so bear as to make effective judicial review impossible. See

Banner Health I, 2013 WL 2112169, at *13.6 Accordingly, the Court denies plaintiffs’ request

to compel the Secretary to produce the lost public comments.7

        However, plaintiffs’ motion is granted with respect to the public comment submitted by

the Federation of American Hospitals (“FAH”) for the FFY 2004 IPPS rulemaking. (Mot. at 29.)
        5
          For this reason, the Court also denies plaintiffs’ request for an order requiring the Secretary to
“attempt to find alternative sources from which to obtain copies of the missing comments and CMS’
responses to such comments.” (Mot. at 38.)
        6
           Further, plaintiffs provide no authority to support the issuance of an order compelling the
Secretary to produce those lost comments. Indeed, without evidence that the Secretary is withholding, or
failed to search diligently for, the missing comments, it is unclear what redress such an order would even
afford.
        7
          Plaintiffs also request in the alternative that the administrative record be deemed to include
“other evidence confirming that [the Secretary] properly considered all such comments during the
Rulemakings.” (Mot. at 3.) The Court denies this request on the ground that plaintiffs have offered no
authority to suggest that such “evidence” should be treated as part of the administrative record. See
Banner Health I, 2013 WL 2112169, at *29.

                                                      15
The Secretary argues that since she “has already agreed that [the FAH comment] can be

introduced by the plaintiffs and cited in summary judgment proceedings,” plaintiffs’ request to

compel production of the document is “immaterial.” (Opp’n at 16.) The Secretary’s argument is

beside the point. The point is that if a document is in fact part of the administrative record, “the

Court shall . . . compel the Secretary to file [it] as part of the administrative record and for the

Court’s convenient reference.” Banner Health I, 2013 WL 2112169, at *27. The Secretary

cannot avoid this process by merely designating a document as “citable” by plaintiffs.8

        The Secretary next asserts that the FAH comment is not part of the administrative record

because “she has not been able to confirm that the comment was in fact submitted” during the

FFY 2004 IPPS rulemaking proceedings. (Opp’n at 17.) However, the Court finds that plaintiffs

have carried their burden to show the FAH comment was before the Secretary. Plaintiffs filed

with their motion to compel a date-stamped copy of the FAH comment provided to the Secretary

on July 8, 2003. (See Mot., Exh. A [Dkt. No. 97-1].) The FAH comment extensively discusses

the outlier threshold determination, criticizes the Secretary’s then-proposed outlier threshold, and

proposes that the outlier threshold should be set at $25,375. (Id. at 1-4.) Furthermore, the Final

Rule discusses an un-identified public comment that proposed setting the outlier threshold at

$25,375. See Medicare Program; Changes to the Hospital Inpatient Prospective Payment

Systems and Fiscal Year 2004 Rates (“FFY 2004 IPPS Final Rule”), 68 Fed. Reg. 45346, 45477

(Aug. 1, 2003). Considering the fact that no comment in the FFY 2004 administrative record

filed by the Secretary proposed a specific outlier threshold of $25,375, it is reasonable to infer




        8
          Indeed, since a court’s review of agency action necessarily is limited to the administrative
record, see Boswell Mem’l Hosp., 749 F.2d at 792, it is unclear what role, if any, a “citable” document not
part of the administrative record would play in a court’s evaluation of the merits. Cf. infra n.14; Cnty. of
San Miguel v. Kempthorne, 587 F. Supp. 2d 64, 78-79 (D.D.C. 2008).

                                                    16
that the FAH comment was considered by the Secretary during her FFY 2004 outlier threshold

determination.9 See Pac. Shores, 448 F. Supp. 2d at 6.

        Moreover, plaintiffs have made a sufficient showing that “unusual circumstances”

warrant supplementation of the record with the FAH comment. Because plaintiffs have

produced a copy of the FAH comment, the Secretary cannot avoid supplementation merely

because she cannot locate her own copy. And considering the FAH comment’s relevance and

adversity to the Secretary’s FFY 2004 outlier threshold determination, the Secretary’s continued

refusal to include the comment as part of the FFY 2004 administrative record is tantamount to

the deliberate exclusion of a document “that may have been adverse to [her] decision.” See

Banner Health I, 2013 WL 2112169, at *19; Pub. Citizen v. Heckler, 653 F. Supp. 1229, 1237

(D.D.C. 1986). Therefore, the Court grants plaintiffs’ motion to compel the Secretary to produce

the FAH comment as part of the FFY 2004 administrative record.10

                3.       Data Used to Approximate FFY 2004 CCRs

        During the FFY 2004 IPPS rulemaking, the Secretary approximated cost-to-charge ratios

because her normal data source (i.e., tentative settled hospital cost reports) were unavailable at

        9
           The Secretary contends that the FAH comment cannot be verified because plaintiffs earlier filed
another copy of the FAH comment, and a comparison of the two versions reveals that “attachments at the
end of the document are arranged in a different order, and the line and page breaks within the
attachements differ between the two documents.” (Opp’n at 17-18 n.2.) Nonetheless, the Court finds that
the text of the attachments to each version is identical, and there is therefore no basis for concluding that
either “version” of the FAH comment is illegitimate.
        10
           In contrast, the Court denies plaintiffs’ specific request to compel the Secretary to produce a
full version of the public comment filed by the National Association of Public Hospitals and Health
Systems. (Mot. at 20, 37.) Although only the first page of the comment is included in the FFY 2005
administrative record filed by the Secretary (see FFY 2005 Admin. R. at 1979.233), the Secretary states
that she has reinspected the copy of the comment in her records, and that it does not contain any
additional pages. (Opp’n at 21-22.) Because plaintiffs provide no evidence that the Secretary is
withholding the remaining pages of the document to prevent effective judicial review, and in any event,
the comment’s summary line does not suggest that the comment discussed outlier threshold
determinations, plaintiffs have failed to demonstrate any “unusual circumstances” to justify
supplementation.


                                                     17
that time. See FFY 2004 IPPS Final Rule, 68 Fed. Reg. at 45476. Plaintiffs now seek

production of the data relied upon to estimate the cost-to-charge ratios. (Mot. at 16, 32-33.) The

Secretary correctly argues that she “is not required to include in the administrative records the

underlying source data used for the cost-to-charge ratios that are contained in the impact files.”

(Opp’n at 35.) As noted above, requiring an agency to produce data underlying other data is

generally unnecessary for the effective judicial review of an agency action. See Banner Health I,

2013 WL 2112169, at *21; Todd, 446 F. Supp. at 152. And, although the underlying data was at

least indirectly before the Secretary during the FFY 2004 rulemaking, plaintiffs fail to

demonstrate any “unusual circumstances” justifying supplementation.11 Thus, the Court denies

plaintiffs’ motion to compel this data.

                4.       HCDI Contractor Data

        Plaintiffs next move to compel supplementation of the FFYs 2004-2006 administrative

records with information used or produced by HCDI, a contractor hired by the Secretary to

develop outlier thresholds for those years. (Mot. at 31-32.) Within this broad request, plaintiffs

fail to identify with “sufficient specificity” data, or even types of data, that HCDI used or

produced that is not included within the administrative records. See Banner Health, 2013 WL

2112169, at *10. Thus, plaintiffs’ unbounded request for all information considered by HCDI

fails for lack of specificity. See id. at *21-22; see also Blue Ocean, 503 F. Supp. 2d at 369.

        Moreover, even if plaintiffs had identified specific data before HCDI, they have not

demonstrated any “unusual circumstances” justifying a departure from the general rule against

        11
            Although plaintiffs seem to suggest that the Secretary’s failure to use the tentative settled
hospital cost reports calls into question whether the Secretary “considered all the relevant factors,” City of
Dania Beach, 628 F.3d at 590, plaintiffs do not question the Secretary’s assertion that this data was
unavailable. (See Mot. at 32-33.) Further, while Judge Kollar-Kotelly initially granted the Banner Health
plaintiffs’ motion to compel the Secretary to produce data underlying the cost-to-charge ratios in that
case, see Banner Health I, 2013 WL 2112169, at *25-27, she vacated that decision upon reconsideration.
See Banner Health II, slip op. at 18-20.

                                                     18
supplementation. Plaintiffs’ suggestion that the Secretary used HCDI as a “surrogate agency

performing rulemaking functions” and that she now attempts to “‘cabin’ or conceal data that was

before her at the time of the Rulemakings on the grounds that it was before” HCDI (Mot. at 32),

lacks any basis in the record. (See Michelle Short Dep. Tr., Sept. 28, 2012 [Dkt. No. 102-2] at

51-53.) Accordingly, the Court denies plaintiffs’ request for an order compelling the Secretary

to add information used or produced by HCDI.

                5.      Outlier Correction Interim Final Rule

        Plaintiffs also move to compel the Secretary to supplement the FFYs 2004-2006

administrative records with the Outlier Correction Interim Final Rule (“IFR”) that the Secretary

sent to the OMB for review in February 2003. (Mot. at 33-36.) In the IFR, the Secretary

proposed an immediate reduction of the outlier threshold from $33,560 to $20,760 to account for

outlier policy changes made to combat “turbo-charging”12 and other abuses of the outlier

program. (See IFR, Feb. 13, 2003 [Dkt. No. 84-4] at 33-38.) However, the Outlier Correction

Final Rule did not include any adjustments to the outlier threshold to account for the outlier

policy changes. See Medicare Program; Change in Methodology for Determining Payment for

Extraordinarily High-Cost Cases (Cost Outliers) Under the Acute Care Hospital Inpatient and

Long-Term Care Hospital Prospective Payment Systems, 68 Fed. Reg. 34494, 34504-06 (June 9,

2003) (“maintaining the fixed-loss outlier threshold at $33,560 for the remainder of FY 2003”).

And the FFY 2004 IPPS outlier threshold (determined only two months after the Final Outlier




        12
           “Turbo-charging” refers to “abusive, excessive charging practices” (Def.’s Mem. of P. & A. in
Support of Mot. for Summ. J., April 15, 2013 [Dkt. No. 91-1] at 10.), in which “rapid increases in charges
by certain hospitals . . . resulted in their cost-to-charge ratios being set too high” and caused “excessive
outlier payments to these hospitals.” See Medicare Program; Change in Methodology for Determining
Payment for Extraordinarily High-Cost Cases (Cost Outliers) Under the Acute Care Hospital Inpatient
and Long-Term Care Hospital Prospective Payment Systems, 68 Fed. Reg. 34494, 34496 (June 9, 2003).

                                                    19
Correction Rule) was set at $31,000 – over $10,000 higher than the Secretary proposed in the

IFR. See FFY 2004 IPPS Final Rule, 68 Fed. Reg. at 45477.

       Plaintiffs accordingly argue that the IFR was “before” the Secretary during her FFY 2004

IPPS rulemaking, and that supplementation is appropriate because the IFR demonstrates the

Secretary’s consideration of significant alternatives to the methodologies used for setting outlier

thresholds for FFYs 2004-2006, and, therefore, the IFR’s exclusion from those administrative

records would prevent meaningful judicial review. (Mot. at 34-35.)

       The Secretary first responds that the IFR is properly excluded from the administrative

records solely because it is a “deliberative, predecisional document.” (Opp’n at 27.) Although

the IFR was predecisional, its public availability in accordance with Executive Order 12,866

undermines any claim of privilege. (Id. at 28 (conceding the IFR does not fall under the

deliberative process privilege).) See also Banner Health I, 2013 WL 2112169, at *15; Cnty. of

San Miguel v. Kempthorne, 587 F. Supp. 2d 64, 75 (D.D.C. 2008). In addition, because the

Secretary signed the IFR with full knowledge that it would become publicly available once the

Outlier Correction Rule became final, this Court does not agree that it is “deliberative.” See

Banner Health II, slip op. at 11. The IFR’s inclusion in the administrative record would not in

any way be “injur[ious] to the quality of agency decisions,” see NLRB v. Sears, Roebuck & Co.,

421 U.S. 132, 151 (1975), or “expose [the] agency’s decisionmaking process in such a way as to

discourage candid discussion within the agency and thereby undermine the agency’s ability to

perform its functions.” See Dudman Commc’ns Corp. v. Dep’t of Air Force, 815 F.2d 1565,

1568 (D.C. Cir. 1987). Accordingly, this Court agrees with Banner Health’s conclusion that the

IFR is not a “deliberative” document automatically excluded from the administrative record.

Banner Health II, slip op. at 11.



                                                20
        The Secretary next argues that the IFR does not belong in the administrative record

because it is an interim version of a rule that is not challenged here and therefore was not

“before” the Secretary when she made the challenged decisions. (Opp’n at 28-29.) The Court

disagrees. In Banner Health I, the Court compelled the Secretary to supplement one of the

administrative records in dispute with the IFR because, inter alia, the “Interim Final Rule reflects

views adverse to those finally adopted by the Secretary and . . . the Secretary considered – and

indeed proposed to OMB – the Interim Final Rule as an alternative in its path to promulgation of

the 2003 [Outlier Correction Rule] now challenged by Plaintiffs.” 2013 WL 2112169, at *20.

Although plaintiffs here, unlike those in Banner Health I, do not challenge the 2003 Outlier

Correction Rule, the FFY 2004 IPPS rulemaking overlapped both temporally and substantively

with the Outlier Correction rulemaking. There can be little doubt, therefore, that the Secretary’s

methodologies for determining, and conclusions regarding, the outlier threshold in the IFR were

known to the Secretary only months later during the FFY 2004 IPPS rulemaking proceedings.

These significant overlaps raise a reasonable inference that the Secretary did in fact consider the

IFR when setting the outlier thresholds for FFY 2004.13

        Further, the unacknowledged differences between the outlier threshold determinations in

the IFR and the FFY 2004 IPPS Final Rule suggests that by excluding the IFR from the FFY

2004 administrative record, the Secretary “deliberately or negligently excluded documents that

may have been adverse to [her] decision.” City of Dania Beach, 628 F.3d at 590 (internal

quotation marks omitted). Thus, plaintiffs have made a sufficient showing of “unusual


        13
           Of course, the same cannot be said for the FFYs 2005 and 2006 IPPS rulemakings, which are
separated from the IFR by one and two years, respectively. Plaintiffs have failed to offer concrete, non-
speculative evidence that the Secretary actually reconsidered her tentative methodologies or conclusions
from the IFR during those rulemakings. See Marcum v. Salazar, 751 F. Supp. 2d 74, 80 (D.D.C. 2010)
(“Plaintiffs cannot merely assert that the . . . materials were relevant . . . . Rather, they must offer non-
speculative grounds for their belief that the Service actually considered the . . . materials.”).

                                                      21
circumstances” to support supplementation of the FFY 2004 administrative record with the IFR.

Cf. Banner Health I, 2013 WL 2112169, at *20; Pub. Citizen, 653 F. Supp. at 1237

(supplementing the record with a draft of a proposed regulation because the documents “were

known to HHS at the time of their decisionmaking, are directly related to the decision made, and

are adverse to the agency’s position”). For this reason, the Court will grant plaintiffs’ motion to

compel the Secretary to include the IFR in the FFY 2004 administrative record.

               6.      Administrator Scully’s March 11, 2003 Testimony

       Plaintiffs also seek to compel the Secretary to supplement the FFYs 2004-2006

administrative records with the March 11, 2003 statement and testimony of Thomas Scully, then-

Administrator of the Centers for Medicare and Medicaid Services (“CMMS”), before the Senate

Subcommittee on Appropriations. (Mot. at 18, 36.) In that testimony, Administrator Scully

noted that he had “argued strongly within the administration that we should lower the [outlier]

threshold” from $33,560 “back to $22,000 or $23,000” to account for the Secretary’s plans to

address “program abuses” by turbo-charging hospitals in the Outlier Correction Rule. See

Medicare Outlier Payments to Hospitals: Hearing Before a SubComm. of the S. Comm. on

Appropriations, 108th Cong. 12-13 (2003) (statement of Thomas A. Scully, Admin., CMMS,

Dep’t of Health and Human Servs.) (“Scully Testimony”). Plaintiffs argue that this Court should

compel the Secretary to supplement the administrative records in this case with the Scully

testimony because that “testimony confirms that, as of early March 2003, when the Secretary

was in the process of preparing the FFY 2004 IPPS Proposed Rule regarding outlier thresholds,

the Secretary believed that publication of the Outlier Correction Final Rule required a

simultaneous significant reduction of the outlier threshold to comply with Congress’s directives

regarding outlier reimbursement.” (Mot. at 36.)



                                                22
        However, the Court will not compel supplementation of the administrative records with

the Scully testimony because, unlike the IFR, plaintiffs fail to provide concrete evidence that the

Scully testimony was considered by the Secretary during the challenged rulemakings. Like the

IFR, Administrator Scully’s testimony referenced the Outlier Correction Rule and was given a

few months before FFY 2004 IPPS rulemaking began. However, the Scully testimony

specifically concerned the March 5, 2003 Outlier Correction Proposed Rule, which, unlike the

IFR, contained no proposal for a mid-year downward adjustment of the outlier threshold. (See

Scully Testimony at 9-11.) Administrator Scully’s references to downward adjustments of the

outlier threshold to account for changes in outlier policy were his personal opinions (see id. at 12

(“I feel strongly that . . . we should lower the threshold back to $22,000 or $23,000.”); id. at 13

(“I happen to believe . . . that the correct number probably is in the midtwenties, if we fix the

program abuses . . . .”); id. at 13 (“And so I do think the outlier threshold – my personal opinion

is that it probably, if we fix the abuses, would be too high . . . .”), and not – as plaintiffs suggest –

the “belie[fs]” of the Secretary. (See Mot. at 36.) An official’s personal testimony regarding an

earlier rulemaking constitutes no more than speculative evidence that the testimony was before

the Secretary at the time of her later decisions. See Marcum v. Salazar, 751 F. Supp. 2d 74, 80

(D.D.C. 2010) (finding that “the materials’ purported relevance” did not “constitute concrete

evidence that the Service considered the materials, either directly or indirectly.”). Thus, the

Court denies plaintiffs’ motion to compel as to the Scully testimony.14


        14
           The Secretary concedes that although the Scully testimony is not part of the administrative
record, plaintiffs may cite the testimony in their merits briefs, and this Court may consider the testimony
in its merits determination, because it is a public document subject to judicial notice. (See Opp’n at 16-
17.) The Court, however, notes that taking judicial notice is typically an inadequate mechanism for a
court to consider extra-record evidence when reviewing an agency action. Because review of an agency
decision is limited to the administrative record before the agency at the time of the decision, see Boswell
Mem’l Hosp., 749 F.2d at 792, judicial notice of an adjudicative fact not part of the administrative record
generally is irrelevant to the court’s analysis of the merits. Instead, a court may only consider an

                                                    23
                7.       Privilege Log

        Finally, plaintiffs also seek to compel the Secretary either to produce a privilege log

documenting any materials withheld from the administrative record on the grounds of the

deliberative process privilege or submit those materials for in camera review by the Court.

(Mot. at 39.) 15 On this issue, “[t]he law is clear: predecisional and deliberative documents ‘are

not part of the administrative record to begin with,’ so they ‘do not need to be logged as withheld

from the administrative record.’” Oceana, Inc. v. Locke, 634 F. Supp. 2d 49, 52 (D.D.C. 2009)

(quoting Nat’l Ass’n of Chain Drug Stores v. U.S. Dep’t of Health & Human Servs., 631 F. Supp.

2d 23, 27 (D.D.C. 2009)), rev’d on other grounds, 670 F.3d 1238 (D.C. Cir. 2011).16

        Plaintiffs nonetheless argue that a privilege log is necessary in this case “to properly

identify what records were before the decision maker related to the calculation of the outlier


adjudicative fact subject to judicial notice that is not part of the administrative record if it qualifies for
supplementation as extra-record evidence under Esch v. Yeutter, 876 F.2d 976 (D.C. Cir. 1989). See
Cnty. of San Miguel, 587 F. Supp. 2d at 78-79 (noting that when plaintiffs asked court to take “judicial
notice” of a government report when reviewing an agency action, they actually sought “the Court to
review the report as extra-record evidence,” and denying that request).
         Plaintiffs argue in passing that the Court should compel the Secretary to supplement the
administrative record with the Scully testimony as extra-record evidence under Esch. (See Mot. at 35
n.37.) However, plaintiffs have not demonstrated that the Secretary either “(1) acted in bad faith in
reaching [her] decision, (2) engaged in improper behavior in reaching [her] decision, (3) failed to examine
all relevant factors, or (4) failed to adequately explain [her] grounds for decision.” Oceana, Inc. v. Locke,
674 F. Supp. 2d 39, 45 (D.D.C. 2009). That the Scully testimony is adverse to the Secretary’s ultimate
position in the challenged rulemakings does not rise to the level of a “strong showing” needed for extra-
record supplementation. Id. at 46.
        15
            In their reply brief, plaintiffs ask this Court to order the Secretary to “regenerate” the FFYs
2004-2006 administrative records “in accordance with instructions delineating predecisional/deliberative
privilege and requiring inclusion of relevant materials from the proposes rules.” (Reply at 4; see also id.
at 3-6.) To the extent that plaintiffs mean something more than “supplement,” the Court denies plaintiffs’
request because plaintiffs failed to seek “regeneration” of the records in their opening brief. See Lindsey
v. Dist. of Columbia, 879 F. Supp. 2d 87, 95 (D.D.C. 2012).
        16
           See also Blue Ocean Inst., 503 F. Supp. 2d at 372 (finding that agencies need not produce a
privilege log absent a “clear command from the court of appeals, particularly in light of the unequivocal
statement by that court that such [privileged] materials are not a part of the administrative record when an
agency decision is challenged as arbitrary and capricious”).


                                                     24
thresholds in the rulemaking.” (Mot. at 42) “However, the argument that a plaintiff and the

Court should be permitted to participate in an agency's record compilation as a matter of course

contravenes the standard presumption that the agency properly designated the Administrative

Record.” Nat’l Ass’n of Chain Drug Stores, 631 F. Supp. 2d at 28 (internal quotation marks

omitted). Absent a rebuttal of the presumption of regularity, the Secretary’s determination of

which documents are privileged, and thus excluded from the administrative record, is conclusive.

Id. As already noted, plaintiffs have not rebutted the presumption of regularity for the

administrative records in this case. Therefore, the Secretary need not provide a privilege log, or

produce any privileged materials for this Court’s in camera review.

       C.      MOTION TO STAY

       Plaintiffs also move to stay briefing of the parties’ cross-motions for summary judgment.

(See Mot. at 43; Pls.’ Mot. to Stay the Briefing on the Parties’ Cross-Mots. for Summ. J., May

22, 2013 [Dkt. No. 98].) On July 24, 2013, the parties completed their briefing on the cross-

motions for summary judgment in this case. The Court therefore denies plaintiffs’ motion to stay

as moot.

                                         CONCLUSION

       For the foregoing reasons, the Court grants plaintiffs’ motion to compel [Dkt. No. 97] is

in part. The Secretary shall supplement the FFY 2004 administrative record for her outlier

threshold determination with: (1) the FAH Comment [Dkt. No. 97-1] and (2) February 13, 2003

Outlier Correction Interim Final Rule [Dkt. No. 84-4] by September 30, 2013; and plaintiffs’

motion to stay the briefing of cross-motions for summary judgment [Dkt. No. 98] is denied as

moot. The parties shall contact chambers on October 2, 2013, at 3:30 p.m. to discuss further

proceedings.



                                                25
                                           /s/
                                ELLEN SEGAL HUVELLE
                                United States District Judge

Date: September 19, 2013




                           26